Opinion by
Tilson, J.
In accordance with stipulation of counsel articles composed in chief value of cellulose filaments similar to those the subject of Abstract 37230 were held dutiable as compounds of cellulose at 60 percent under paragraph 31, and Alengon lace like that the subject of United States v. Caesar (18 C. C. P. A. 106, T. D. 44067) and filet lace similar to that passed upon in United States v. Jabara (22 C. C. P. A. 77, T. D. 47065) were held dutiable as embroidered at 75 percent under paragraph 1430 as claimed.